Citation Nr: 0718721	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-10 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a cardiac 
disability, to include heart murmur.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966, and from December 1966 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2005, a statement of the 
case was issued in May 2005, and a substantive appeal was 
received in July 2005.  The veteran testified at a hearing 
before the Board in April 2006.

For purposes of this appeal, the Board treats the cardiac 
disability (to include heart murmur) issue and the 
hypertension issue separately. 

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In April 2006, prior to the promulgation of a decision in 
the appeal, the veteran withdrew the appeal of the issue of 
entitlement to service connection for an acquired psychiatric 
disorder.

2.  Any current cardiac disability was not manifested during 
service or for many years thereafter, nor is any current 
cardiac disability otherwise causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  Cardiac disability was not incurred in or aggravated by 
active service, nor may cardiac disability be presumed to 
have been incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

A July 2003 rating decision denied service connection for 
psychiatric disability, and the veteran appealed.  At the 
April 2006 Board hearing, the veteran withdrew his appeal as 
to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this matter, and the 
issue of entitlement to service connection for an acquired 
psychiatric disorder is dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in August 2004.  
The letter predated the January 2005 rating decision.  See 
id.  The VCAA letter notified the veteran of what information 
and evidence is needed to substantiate his claim of service 
connection for cardiac disability, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The August 2004 
letter has clearly advised the veteran of the evidence 
necessary to substantiate his claim of service connection for 
cardiac disability. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for cardiac 
disability, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot. 

With regard to the cardiac disability issue, the Board also 
finds that VA has complied with all assistance provisions of 
VCAA.  The evidence of record contains the veteran's service 
medical records and post-service private medical records.  
There is no indication of relevant, outstanding records which 
would support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed in more 
detail below, the Board has determined that an examination or 
opinion is not necessary with regard to the claim of service 
connection for cardiac disability.  The record as it now 
stands includes sufficient competent evidence to decide this 
issue. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to service connection for cardiac 
disability.

III.  Entitlement to service connection for heart disability, 
to include heart murmur

The veteran claims that a cardiac disability manifested 
during service.  Applicable law provides that service 
connection will be granted for disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cardiovascular-renal disease, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reflect that in December 1965, the 
veteran complained of pain in left side of chest for about 
one month.  The examiner detected no pathology.  In July 
1966, the veteran underwent an examination for separation 
purposes.  His heart was clinically evaluated as normal.  On 
a Report of Medical History completed by the veteran in July 
1966, he checked the 'No' box with regard to 'palpitation or 
pounding heart' and 'pain or pressure in chest.'  Two days 
prior to separation from his first period of service, the 
veteran complained of left precordial pain for one month.  He 
complained that such pain was worse in the prone position, 
and he experienced no pain while in the supine position.  
Upon physical examination, the impression was probably benign 
chest wall pain, rule out pericarditis.  An 
electrocardiographic record accompanying the examination 
report reflects rule out pericarditis but does not contain 
any findings.  

As noted, the veteran reenlisted in December 1966.  On March 
1, 1967, the veteran underwent a psychiatric evaluation.  
Such evaluation also included a physical examination, which 
revealed a blood pressure of 150/110 and a pan-systolic 
murmur, maximal at the apex.  An EKG was performed which 
disclosed a sinus tachycardia and suggested left ventricular 
hypertrophy.  A follow-up EKG was normal.  He also had an IVP 
which was normal.  The examiner diagnosed labile hypertension 
with no evidence of cardiac disease.  An April 1967 
examination performed for separation purposes reflects a 
finding of systolic murmur along LSB.  Upon recommendation by 
the examiner, he underwent further evaluation for 'cardiac 
murmur.'  An EKG was normal.  Upon physical examination, the 
examiner diagnosed 'normal heart' and 'functional murmur.'

Private medical records from Medical College of Ohio, dated 
from September 1976 to March 1986, reflect an initial 
diagnosis of essential hypertension in 1979, but do not 
reflect a diagnosis of any cardiac disease.  In January 1983, 
the veteran underwent a treadmill exercise tolerance test 
with electrocardiographic analysis.  Dramatic ST depressions 
were noted at a high cardiac work rate.  The ECG changes 
could not be interpreted in view of probably left ventricular 
hypertrophy (LVH).  It was noted that the study was not 
diagnostic and a repeat study with Thallium should be 
conducted to rule out coronary disease.  A February 1983 
private medical record acknowledged that the ECG showed 
changes at high work rate compatible with either ischemia or 
hypertrophy.  Since he had no symptoms, no family history, 
and did not smoke, the examiner did not foresee any 
treatment.  

A January 1988 private chest x-ray examination showed left 
ventricular enlargement and hypertrophy.

Private medical records dated in March 1993 reflect that the 
veteran complained of left-sided chest pain.  The examiner 
noted that it appeared to be musculoskeletal in nature, but 
he seemed to indicate that it may have a cardiac component.  
On observation of the heart, there was a harsh systolic 
murmur 2 to 3 which was not present before, at least the 
intensity had increased.  The assessment was rule out 
underlying coronary artery disease.  He was to undergo an 
EKG; however, the medical records do not contain an EKG 
report conducted during this time period.

In June 1997, a private physical examination reflected a 
diagnosis of hypertension, but on physical examination of the 
heart, there was regular rate and rhythm without murmurs, 
S3's or S4's.  An EKG was done and showed normal sinus rhythm 
with a first degree AV block, moderate criteria for LVH, 
nonspecific ST-T wave changes but no acute changes noted.  
Another June 1997 examination report reflects that the 
veteran was admitted for a history of chest pain and loss of 
consciousness.  An EKG ruled out any myocardial infarction, 
and the discharge diagnosis was possible coronary artery 
disease.  

In July 1997, the veteran complained of chest pain.  The 
assessment was chest pain of unclear etiology, most likely 
hypertensive cardiovascular disease.  Approximately two weeks 
later, in July 1997, the veteran underwent a SPECT Thallium 
treadmill exercise tolerance test with electrocardiographic 
analysis and myocardial perfusion imaging.  Ischemic ECG 
changes were noted at a moderate cardiac work rate; otherwise 
the impression was normal SPECT stress Thallium-201 and 
Redistribution perfusion study.

In January 2001, the veteran underwent a private 
gastroenterology examination.  The examiner noted that a 
cardiac examination was unremarkable.

A May 2001 private examination report reflects that the 
veteran denied chest pain, but reported some palpitations 
which the examiner noted could have been cardiac arrhythmias.  
The examiner doubted that this represented any kind of 
ischemic heart event.  Approximately two weeks later, he 
underwent a myoview rest and exercise tolerance test with 
electrocardiographic analysis.  An ECG response was ischemic, 
but the examiner's impression was that a myocardial perfusion 
study showed no evidence of ischemia.  

As detailed hereinabove, service medical records from the 
veteran's first period of service reflect complaints of chest 
pain in December 1965 and September 1966; however, the 
records do not reflect any findings of a cardiac disability.  
The Board acknowledges that a heart murmur was detected upon 
separation from service from his second period of service.  
Although a murmur may, or may not, be a manifestation of a 
chronic disorder, it is not itself disabling.  On further 
evaluation, it was determined that the heart murmur was 
functional and that he had a normal heart.  Thus, service 
medical records do not reflect any identifiable pathology of 
heart disease.  

Many years after separation from service, private medical 
records reflect continued complaints of chest pain, 
palpation, and heart murmur.  Although medical records 
reflect impressions of rule out coronary artery disease and 
possible hypertensive cardiovascular disease, there has been 
no clear diagnosis of current heart disease, disability, or 
abnormality.  

In any event, the evidence is clear that a cardiac disability 
was not shown in service, nor within a year of separation 
from service.  There was no identifiable pathology of the 
heart shown at any time during the veteran's two periods of 
service, nor for many years after separation from service.  
Moreover, there is no current clearly identified pathology of 
the heart.  In the absence of a clear diagnosis of heart 
disease, disability, or abnormality, which is attributable to 
some identifiable disease or injury during service, an award 
of service connection for cardiac disability is not 
warranted.

The veteran has not otherwise submitted any evidence to 
support his claim that his functional heart murmur detected 
during service, is attributable to any cardiac disability.  
The Board acknowledges the veteran's belief that his 
functional heart murmur caused a cardiac disability.  
However, although the veteran is competent to report symptoms 
he experiences, he is not qualified to render an opinion as 
to etiology of this disorder.  See Espiritu v, Derwinski, 2 
Vet. App. 492, 495 (1992).

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim; however, such is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

However, there is ample medical reports in this case 
documenting attempts by trained medical personnel to detect 
any cardiac disability associated with the veteran's 
complaints and the heart murmur.  All such attempts were 
negative and current cardiac disability has not been 
diagnosed.  In other words, the record as it now stands 
includes sufficient competent evidence to decide the cardiac 
disability issue.  The preponderance of such evidence is 
against service connection for cardiac disability, to include 
a heart murmur.  


ORDER

The appeal on the issue of entitlement to service connection 
for acquired psychiatric disability is dismissed.  

Entitlement to service connection for cardiac disability, to 
include heart murmur, is not warranted.  To this extent, the 
appeal is denied.


REMAND

An examination performed for induction purposes in September 
1963, does not reflect a diagnosis of hypertension.  A July 
1966 examination performed for separation purposes does not 
reflect a diagnosis of hypertension.  

In December 1966, the veteran reenlisted in active service.  
Service medical records do not contain an entrance 
examination.  Service medical records reflect that the 
veteran was hospitalized on January 25, 1967, for psychotic 
depressive reaction, and possible chronic glomerular 
nephritis.  A psychiatric evaluation completed on March 1, 
1967, reflects a medical history, to include the veteran's 
report that he had sharp pain in the chest and took pills for 
hypertension since reenlisting.  He reported palpitations 
since 1959, and was told his blood pressure was high.  He was 
treated for two years, felt better, and then was told not to 
work so hard.  

The March 1, 1967, examination report reflects a diagnosis of 
labile hypertension with no evidence of cardiac disease.  An 
April 1967 examination performed for separation purposes does 
not reflect a diagnosis of hypertension; however, a blood 
pressure reading of 150/90 was recorded at that time.  

Although he veteran has been afforded a VA examination with 
regard to the hypertension issue, the Board does not view the 
report of that examination as adequate.  The report does not 
discuss the question of whether hypertension was manifested 
during service.  The Board finds that another VA examination 
is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to address the nature and 
etiology of any current hypertension.  It 
is imperative that the claims file be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  After reviewing the claims file 
and examining the veteran, the examiner 
should respond to the following:

     Is it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current hypertension was 
manifested during service?  The examiner 
is requested to discuss the significance 
of the elevated blood pressure readings 
and the reference to labile hypertension 
documented in the service medical 
records.   

2.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
hypertension.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


